


Exhibit 10.1

AMENDMENT NO. 1 TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Amendment No. 1 to Third Amended and Restated Loan and Security Agreement, dated
as of January 1, 2008 (this ‘‘Amendment’’), by and among Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation, in its
capacity as agent (in such capacity, ‘‘Agent’’), acting for and on behalf of
Lenders (as hereinafter defined), the financial institutions from time to time
parties to the Loan Agreement (as hereinafter defined) as lenders (‘‘Lenders’’),
Atlantic Express Transportation Corp., a New York corporation (‘‘Parent’’),
Amboy Bus Co., Inc., a New York corporation (‘‘Amboy’’), Atlantic Escorts Inc.,
a New York corporation (‘‘Atlantic Escorts’’), Atlantic Express Coachways, Inc.,
a New Jersey corporation (‘‘Coachways’’), Atlantic Express New England, Inc., a
Massachusetts corporation (‘‘AE-NE’’), Atlantic Express of California, Inc., a
California corporation (‘‘AE-CA’’), Atlantic Express of Illinois, Inc., an
Illinois corporation (‘‘AE-I’’), Atlantic Express of L.A., Inc., a California
corporation (‘‘AELA’’), Atlantic Express of Missouri Inc., a Missouri
corporation (‘‘AE Missouri’’), Atlantic Express of New Jersey, Inc., a New
Jersey corporation (‘‘AENJ’’), Atlantic Express of Pennsylvania, Inc., a
Delaware corporation (‘‘AEP’’), Atlantic Express of Upstate New York, Inc.,
formerly known as TNT Bus Service, Inc., a New York corporation
(‘‘AE Upstate’’), Atlantic Transit Corp., a New York corporation (‘‘ATC’’),
Atlantic-Hudson, Inc., a New York corporation (‘‘AH’’), Atlantic Paratrans,
Inc., a New York corporation (‘‘AP’’), Atlantic Paratrans of NYC, Inc., a New
York corporation (‘‘APNY’’), Atlantic Queens Bus Corp., a New York corporation
(‘‘AQ’’), Block 7932, Inc., a New York corporation (‘‘Block’’), Brookfield
Transit Inc., a New York corporation (‘‘Brookfield’’), Courtesy Bus Co., Inc., a
New York corporation (‘‘Courtesy’’), Fiore Bus Service, Inc., a Massachusetts
corporation (‘‘Fiore’’), Groom Transportation, Inc., a Massachusetts corporation
(‘‘Groom’’), G.V.D. Leasing Co., Inc., a New York corporation (‘‘GVD’’), James
McCarthy Limo Service, Inc., a Massachusetts corporation (‘‘Limo’’), Jersey
Business Land Co., Inc., a New Jersey corporation (‘‘JBL’’), K. Corr, Inc., a
New York corporation (‘‘Corr’’), Merit Transportation Corp., a New York
corporation (‘‘Merit’’), Metro Affiliates, Inc., a New York corporation
(‘‘Metro’’), Metropolitan Escort Service, Inc., a New York corporation
(‘‘Metropolitan Escort’’), Midway Leasing Inc., a New York corporation
(‘‘Midway’’), 180 Jamaica Corp., a New York corporation (‘‘Jamaica’’), R. Fiore
Bus Service, Inc., a Massachusetts corporation (‘‘FBS’’), Raybern Bus Service,
Inc., a New York corporation (‘‘RBS’’), Raybern Capital Corp., a New York
corporation (‘‘RBC’’), Raybern Equity Corp., a New York corporation (‘‘REC’’),
Robert L. McCarthy & Son, Inc., a Massachusetts corporation (‘‘McCarthy’’),
Staten Island Bus, Inc., a New York corporation (‘‘SI-Bus’’), Temporary Transit
Service, Inc., a New York corporation (‘‘TTS’’), Transcomm, Inc., a
Massachusetts corporation (‘‘Transcomm’’), Winsale, Inc., a New Jersey
corporation (‘‘Winsale’’ and together with Parent, Amboy, Atlantic Escorts,
Coachways, AE-NE, AE-CA, AE-I, AELA, AE Missouri, AENJ, AEP, AE Upstate, ATC,
AH, AP, APNY, AQ, Block, Brookfield, Courtesy, Fiore, Groom, GVD, Limo, JBL,
Corr, Merit, Metro, Metropolitan Escort, Midway, Jamaica, FBS, RBS, RBC, REC,
McCarthy, SI-Bus, TTS and Transcomm, each individually a ‘‘Borrower’’ and
collectively, ‘‘Borrowers’’) and the parties hereto from time to time as
guarantors (each individually a ‘‘Guarantor’’ and collectively, ‘‘Guarantors’’,
as defined in the Loan Agreement).

1


--------------------------------------------------------------------------------





WITNESSETH :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders may make loans and advances and
provide other financial accommodations to Borrowers as set forth in the Third
Amended and Restated Loan and Security Agreement, dated as of May 15, 2007, by
and among Agent, Borrowers, Guarantors and Lenders (as amended, modified,
supplemented, extended, renewed, restated or replaced the ‘‘Loan Agreement’’,
and together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated or replaced,
collectively, the ‘‘Financing Agreements’’). All capitalized terms used herein
shall have the meanings assigned thereto in the Loan Agreement and the other
Financing Agreements, unless otherwise defined herein;

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders make
certain amendments to the Loan Agreement, and Agent and Lenders are willing to
agree to such request, and make certain other amendments to the Loan Agreement,
subject to the terms and conditions set forth herein; and

WHEREAS, by this Amendment, Agent, Lenders, Borrowers and Guarantors wish and
intend to evidence such amendments.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1.    Definitions. For purposes of this Amendment, unless otherwise defined
herein, all terms used herein shall have the respective meanings assigned to
such terms in the Loan Agreement and the other Financing Agreements.

2.    Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting clause (b) to the proviso of such Section in its entirety and replacing
it with the following:

‘‘(b) solely for purposes of this Section 9.17: (i) the calculation of EBITDA
shall not include the effects of any non cash accounting adjustments for FASB
133, and (ii) for the period from January 1, 2008 through and including
February 15, 2009, the calculation of the Borrowing Base for purposes of the
calculation of Excess Availability shall not include Reserves established to
reflect obligations, liabilities or indebtedness (contingent or otherwise) of
Borrowers or Guarantors to Agent or any Bank Product Provider arising under or
in connection with any Hedge Agreement in an amount of up to $5,000,000; and’’.

3.    Additional Representations, Warranties and Covenants. Each Borrower and
Guarantor, jointly and severally, represents, warrants and covenants with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Agent or any Lender to
Borrowers:

(a)    This Amendment has been duly authorized, executed and delivered by all
necessary action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective members or stockholders, as the case
may be, and are in full force and effect as of the date hereof, as the case may
be, and the agreements and obligations of Borrowers and Guarantors contained
herein constitute legal, valid and binding obligations of Borrowers and
Guarantors enforceable against them in accordance with their terms.

(b)    As of the date hereof, all of the representations and warranties set
forth in the Loan Agreement and the other Financing Agreements are true and
correct in all material respects on and as of the date hereof as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.

2


--------------------------------------------------------------------------------





(c)    Neither the execution, delivery and performance of this Amendment, nor
the consummation of any of the transactions contemplated herein (i) are in
contravention of law or any indenture, agreement or undertaking to which any
Borrower or Guarantor is a party or by which any Borrower or Guarantor or its
property are bound (including without limitation the Note Indenture) or
(ii) violates any provision of the certificate of incorporation, certificate of
formation, operating agreement, by-laws or other governing documents of any
Borrower or Guarantor.

(d)    No Default or Event of Default exists or has occurred and is continuing
as of the date of this Amendment.

4.    Conditions Precedent. The effectiveness of the amendments contained herein
shall be subject to the satisfaction of each of the following, in a manner
satisfactory to Agent and its counsel:

(a)    Agent shall have received this Amendment, duly authorized, executed and
delivered by Borrowers and Guarantors; and

(b)    No Default or Event of Default shall have occurred and be continuing as
of the date of this Amendment.

5.    Effect of this Amendment. Except as expressly set forth herein, no other
amendments, consents, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers shall not be entitled to any other or
further amendment or consent by virtue of the provisions of this Amendment or
with respect to the subject matter of this Amendment. To the extent of conflict
between the terms of this Amendment and the other Financing Agreements, the
terms of this Amendment shall control. The Loan Agreement and this Amendment
shall be read and construed as one agreement.

6.    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

7.    Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

8.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same agreement. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto. Delivery of an executed
counterpart of this Amendment by telefacsimile or other means of electronic
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other means of electronic
transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment as to
such party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

[spacer.gif] BORROWERS

[spacer.gif] ATLANTIC EXPRESS TRANSPORTATION CORP.

[spacer.gif] AMBOY BUS CO., INC.

[spacer.gif] ATLANTIC ESCORTS INC.

[spacer.gif] ATLANTIC EXPRESS COACHWAYS, INC.

[spacer.gif] ATLANTIC EXPRESS NEW ENGLAND, INC.

[spacer.gif] ATLANTIC EXPRESS OF CALIFORNIA, INC.

[spacer.gif] ATLANTIC EXPRESS OF ILLINOIS, INC.

[spacer.gif] ATLANTIC EXPRESS OF L.A., INC.

[spacer.gif] ATLANTIC EXPRESS OF MISSOURI INC.

[spacer.gif] ATLANTIC EXPRESS OF NEW JERSEY, INC.

[spacer.gif] ATLANTIC EXPRESS OF PENNSYLVANIA, INC.

[spacer.gif] ATLANTIC EXPRESS OF UPSTATE NEW YORK, INC.

[spacer.gif] ATLANTIC TRANSIT CORP.

[spacer.gif] ATLANTIC-HUDSON, INC.

[spacer.gif] ATLANTIC PARATRANS, INC.

[spacer.gif] ATLANTIC PARATRANS OF NYC, INC.

[spacer.gif] ATLANTIC QUEENS BUS CORP.

[spacer.gif] BLOCK 7932, INC.

[spacer.gif] BROOKFIELD TRANSIT INC.

[spacer.gif] COURTESY BUS CO., INC.

[spacer.gif] FIORE BUS SERVICE, INC.

[spacer.gif] GROOM TRANSPORTATION, INC.

[spacer.gif] G.V.D. LEASING CO., INC.

[spacer.gif] JAMES MCCARTHY LIMO SERVICE, INC.

[spacer.gif] JERSEY BUSINESS LAND CO., INC.

[spacer.gif] K. CORR, INC.

[spacer.gif] MERIT TRANSPORTATION CORP.

[spacer.gif] METRO AFFILIATES, INC.

[spacer.gif] METROPOLITAN ESCORT SERVICE, INC.

[spacer.gif] MIDWAY LEASING INC.

[spacer.gif] 180 JAMAICA CORP.

[spacer.gif] R. FIORE BUS SERVICE, INC.

[spacer.gif] RAYBERN BUS SERVICE, INC.

[spacer.gif] RAYBERN CAPITAL CORP.

4


--------------------------------------------------------------------------------





[spacer.gif] RAYBERN EQUITY CORP.

[spacer.gif] ROBERT L. MCCARTHY & SON, INC.

[spacer.gif] STATEN ISLAND BUS, INC.

[spacer.gif] TEMPORARY TRANSIT SERVICE, INC.

[spacer.gif] TRANSCOMM, INC.

[spacer.gif] WINSALE, INC.

[spacer.gif] By: /s/ Nathan Schlenker                            

[spacer.gif] Title: Chief Financial Officer

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation,
as Agent and as Lender

By: /s/ Herbert Korn                                                

Title: Director

5


--------------------------------------------------------------------------------
